Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 11-20 were previously withdrawn, although Applicant did not included the appropriate claim status identifier.  Claim 1 is currently amended.  Claims 2-10 are original or were previously presented.  Claims 1-20 are pending.  Claims 1-10, which are drawn to a method, have been fully considered.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 06/09/2021) 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  Additionally, the former Double Patenting rejection is withdrawn in view of Applicant’s filing and the Office’s approval of a terminal disclaimer related to Patent No. US10179744 and Application No. 15/404202, which appears to be now abandoned.  
However, after careful reconsideration of the application and claims, which claims appear narrowed in some respects but broadened in others, Examiner believes new objections and 35 USC §103 rejections are appropriate and has applied such objections/rejections to the noted claims.
Election/Restrictions
The restriction requirement on claims 11-20 remains in effect.  In view of the rejection of claims 1-10 outlined below, Examiner did not address restricted claims 11-20 and as such will not address the issue of rejoinder at this juncture. 
Specification
The title of the invention is not descriptive.  Since the claims have removed any reference to desalination, the title is no longer descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-10 are objected to because of the following informalities:  In claim 1, the term profile, as in ‘predetermined microbial gene profile’ should likely be ‘profiles.’  Also, after the phrase ending in ‘nutrients to clear the water,’ there should be the conjunctive ‘and’ before the next step of ‘storing the bred microbes . . .’  
Also, as implied above, the amendment does not comply with the requirements of 37 CFR 1.121(c) because claims 11-20 either omit a required status identifier or use an improper status identifier and because of either improperly underling or failing to underline certain text.  
In the first case, claims 11-20 are withdrawn claims.  Applicant also erroneously underlined language, such as ‘microbes,’ that was included in the previously presented claim.  This is a non-compliance issue but at this juncture it is noted only for informational purposes, but should be corrected where necessary in future submissions.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US20140342437) (of record) in view of Byrant et al. (US5057221) and Tenzer (WO8702659).
Regarding claims 1-4, 6, 7 and 9, Carpenter discloses a method for water remediation (Abstract, [0013], [0028], [0029]), comprising: 
preparing a microbial solution with microbes, a growth medium, and water ([0060], [0064]);  and
iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles (Examiner interprets the phrase ‘for microbial strain selection with predetermined microbial gene profiles’ as one purpose for the particular action or Bacillus and other species are disclosed in Carpenter ([0064], [0070], [0081]-[0083])) to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 109 cfu/ml (colony-forming units per milliliter)([0038], [0056], [0067], where iteratively and selectively is interpreted as continuing the bacterial growth process in steps and over time via use of specifically selected microbes; ‘generations’ implies that one or more microbe multiplies and produces numerous additional microbes over time, which one can interpret as generations of microbes); and
storing the bred microbes in a container ready to dispense the microbial solution for water remediation (Carpenter discloses that one can use the microbes to reduce total suspended solids ([0056]) and organic matter, where organic matter is a nutrient ([0005], claims 14-19); also, Carpenter employs a flask to grow the microbes ([0064]), so the notion of storing before dispensing the microbes, from that same or a similar flask, or container, would have been implicit or an obvious convenience to an ordinarily skilled artisan),
wherein multiple single microbial series are separately cultivated ([0105], claim 1, where the microbes are grown in separate fermenters, or is individually fermented and harvested) and followed with cross cultivation among the microbial series in a specific sequence ([0072], [0074], [0077]-[0080], where the notion of cross-cultivation in interpreted as mixing the separately cultivated microbes, and one specific sequence is shown in claim 1), and by-products 
Therefore, Carpenter discloses the claimed invention, except 
wherein by-products produced by the crossly cultivated microbial series are provided as a highly concentrated solution to digest excess nutrients to clear the water.
Regarding the notion of providing by-products produced by the crossly cultivated microbial series, this language suggests the use of a concentrated solution of microbe by-products, rather than the microbes themselves, to clear the water.  Carpenter does not specifically mention use of microbe by-products, although by-products should be implicit or inherent to the claimed process.  Applicant’s claim also does not recite a separate or specific process for producing microbe by-products.
Byrant et al. (Bryant) discloses methylotrophic and heterotrophic microorganisms supported on a rigid substrate bed (Abstract). Bryant teaches an inoculum having a species profile "tailored" for a particular mixture of organic compounds to be biodegraded can be obtained by procuring the inoculum from an aerobic biopond exposed to the same or similar waste material as that to be biodegraded by the microorganisms on the substrate bed (col. 9, lines 26-32).  Bryant notes that in certain environments of mixed microbes some species profiles dominate (col. 8, lines 8-13).  Also, some mixed cultures are symbiotic and produce usable by-products (col. 8, lines 13-16; col. 15, lines 34-38).
Tenzer discloses a microbial plant growth promoting composition comprising a mixture of a bacteria and algae, and a method of promoting plant growth therewith (Abstract).  Tenzer 
Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ specific cross-cultivated microbes capable of clearing and remediating water as necessary, as suggested in Carpenter, and to concentrate any naturally occurring microbe by-products, such as in a highly concentrated solution, to digest any excess nutrients and to further clear the water, since both Bryant and Tenzer suggest that the use of certain microbe by-products could be beneficial in select environments, which should prompt routine experimentation for effective use of such by-products for water remediation.
Additional Disclosures Included: Claim 2: The method comprises selecting a member of Bacillus as the microbe (Carpenter, [0009], [0013]-[0019], [0028], [0059]); Claim 3: The growth medium comprises a carbon source (Carpenter, [0066], where yeast and dextrose are carbon sources); Claim 4: The growth medium may comprise sugar, molasses, or maltodextrin (Carpenter, [0052], [0064]); Claim 6: The method comprises providing as a carrier one of: amino acid, maltodextrin, wheat, or corn (Carpenter, Example 2, where a solid substration fermentation is prepared; wheat bran is added to the mixer ([0074]) followed by more water and steam to re-make the slurry); Claim 7: The method comprisies selecting the microbe from Bacillus (B.) etc.  (Carpenter, [0064], where at least B. Amyloliquefaciens. Bacillus subtilis, Bacillus amyloliquefaciens, Bacillus licheniformis, and Bacillus pumilus are disclosed); and Claim 9: The method comprises mixing the microbial solution with water (Carpenter, [0029]).

claim 5, Carpenter, Bryant and Tenzer combined discloses or suggests the method of claim 1, except comprising mixing the solution with 1 part microbes, 10 part carbon source, and 1000 parts water. 
However, it would have been obvious to one of ordinary skill art when the claimed invention was effectively filed to routinely experiment with various potential mixtures in various proportions of microbes, carbon source and water, to determine a preferred or optimum amount of each of the ingredients of microbes, water, and nutrient broth, to produce the most effective microbial formulation for remediating water with potentially varying levels of salinity.

Regarding claim 8, Carpenter, Bryant and Tenzer combined discloses or suggests the method of claim 1, except wherein the carrier comprises Maltodextrin and Amino Acid Complex. 
However, Carpenter does state that the solution can contain maltodextrin as a carrier (0064]).  Also, one of ordinary skill would have recognized that the use of particular known compounds as carriers is a matter for routine experimentation.
Thus, since maltodextrin is already employed, when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to determine the most suitable carrier or combined carrier, via routine experimentation, and that the addition of an Amino Acid Complex may be used as a carrier to further distribute and evenly disperse the microbial solution into the water to thereby effectively remediate the water.

claim 10, Carpenter, Bryant and Tenzer combined discloses or suggests the method of claim 9, comprising cultivating the solution for at least one hour and flowing air ([0064], [0066]) except after mixing with water.
Mixing with water is already part of the method. As such, there are only two choices with respect to the timing of cultivating the solution and flowing air: either before or after mixing with water.
Since the choices are very limited, at the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to attempt one or the other with a reasonable expectation of success, and to thereby determine the better option through routine experimentation, which option could be aeration of the microbial solution after it is added to water.
Terminal Disclaimer
The terminal disclaimer filed on June 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10179744 and an patent granted on S/N 15/404202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
7/29/2021